Filed 7/28/16 P. v. Xirouhakis CA3
                                            NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        THIRD APPELLATE DISTRICT

                                                      (El Dorado)
                                                          ----



THE PEOPLE,                                                                                   C080825

                   Plaintiff and Respondent,                                    (Super. Ct. No. P12CRF0303)

         v.

ANTONIOS DIMITRIOUS XIROUHAKIS,

                   Defendant and Appellant.




         Appointed counsel for defendant Antonios Dimitrious Xirouhakis has filed an
opening brief that sets forth the facts of the case and asks this court to review the record
and determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm the judgment.
                         FACTUAL AND PROCEDURAL BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 123-124.)




                                                             1
       Elicia Hill paid defendant $30,000 for five acres of land defendant claimed to
own. Hill also paid defendant $20,000 for a second piece of land that he claimed to own.
A few weeks later, defendant sent Hill a letter saying he did not own the land.
       Mary Lusi paid defendant $12,420 to remodel her kitchen, but defendant failed to
perform the work. Lusi suffered $12,500 in additional damages related to defendant’s
failure to complete the remodel, including hiring a contractor to repair and complete the
work and purchasing a barbeque so that she could cook during the year-long remodel.
       Defendant was charged with attempt to file false or forged instrument (counts 1 &
3; Pen. Code, § 115, subd. (a)); felony grand theft of personal property (counts 2, 4 & 5;
Pen. Code, § 487, subd. (a)); felony unlawful use of a contractor’s license (count 6; Bus.
& Prof. Code, § 7027.3) and misdemeanor contracting without a license (count 7; Bus. &
Prof. Code, § 7028).
       Defendant pleaded no contest to counts 6 and 7. Per the parties’ agreement, the
trial court placed defendant on three years’ probation. All the remaining counts were
dismissed with a waiver pursuant to People v. Harvey (1979) 25 Cal. 3d 754. The trial
court imposed a $300 restitution fine and a stayed $300 probation revocation fine. (Pen.
Code, §§ 1202.4, subd. (b), 1202.44.) The trial court also awarded restitution of $30,000
to Hill and $24,920 to Lusi, with $150 to be paid monthly to each victim.
       Defendant appeals without a certificate of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and asks us to determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal. 3d 436.) Counsel advised
defendant of the right to file a supplemental brief within 30 days of the date of filing of
the opening brief. More than 30 days have elapsed, and we have received no
communication from defendant. We have undertaken an examination of the entire record
and find no arguable error that would result in a disposition more favorable to defendant.




                                              2
                                 DISPOSITION
     The judgment is affirmed.




                                               NICHOLSON   , Acting P. J.



We concur:



     DUARTE             , J.




     RENNER             , J.




                                      3